DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 2/1/21 is acknowledged.  The traversal is on the ground(s) that “In requiring a restriction, the Restriction Requirement cites MPEP § 806.05(e), stating that there would be a serious search and/or examination burden if restriction were not required because the restricted claim sets, “would require a different search and a different rejection.” Applicant respectfully submits that no such burden exists as between inventions I and II.”  This is not found persuasive because the restriction requirement did not state “there would be a serious search and/or examination burden if restriction were not required because the restricted claim sets, “would require a different search and a different rejection.”” but rather stated:
“Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention.” wherein at least reasons (b) and/or (c) and/or (d) apply (e.g. including as the search for, such as in classes/subclasses and search queries, and application of prior art for invention I directed to the method, i.e. process statutory class of invention, is in this case not similar but very different (presenting a serious search and/or examination burden if restriction were not required) from the search for and application of prior art for invention II directed to the system, i.e. apparatus statutory class of invention, the system not required to perform many of the method steps claimed (e.g. see MPEP 2114 and 2115 as an example of the many differences in the examination and search for these different statutory classes of invention)). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 1 after “lifting” insert - - the - - for clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wire positioning system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation “the wire positioning system” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination “the wire positioning system” is considered - - the wire embedding system - -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burr (U.S. Patent 3,674,914).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (JP 55-63832 and see also the abstract and machine translation) in view of Burr and Espalin et al. (U.S. Patent Application Publication 2017/0064840).
Saiki discloses a method comprising: thermocompression bonding a first portion of wire (6) on a substrate (18) having an adhesive surface at a first location using a wire bonding system comprising a bonding element (4) and a wire positioning system (considered wire source (not depicted), wire guide arm 5 and 7, movement system 8-10, tweezers 16, and groove 17 and considered an equivalent of the corresponding structure to perform the function of positioning a wire described in the specification in paragraph 0048 as wire positioning system 122 comprises wire spool 140 storing wire 104; tension control box 142 configured to provide a set amount of tension to wire 104; wire guide arm 144 configured to guide wire 104; edge press bar 146 configured to apply pressure to wire 104; and movement system 148 configured to move wire guide arm 144 and edge press bar 146 independently of each other) (Figure 3(A)); lifting the wire positioning system away from the substrate (Figure 3(B)); moving the substrate in a first direction relative to the wire positioning system; and thermocompression bonding a second portion of the wire on the substrate at a second location using the wire bonding system (Figure 3(C)) (Figures 1-3 and see also the abstract and machine translation).  
As to the limitation in claim 1 of “embedding a first portion of wire into a substrate” and “embedding a second portion of the wire into the substrate”, and a “heating” element, Saiki teaches conventional thermocompression bonding of a portion of the wire on the adhesive surface of the substrate using heat (i.e. thermo) and pressure (i.e. compression) without expressly teaching “embedding” the portion of the wire into the substrate or that the bonding element is heated wherein it is well understood in the same art thermocompression bonding of the wire (14/20) on the adhesive surface (12) of the substrate (12 and 11) using heat and pressure is to embed the wire in the substrate in a series of sequential embedding instances to advantageously use both physical and adhesive bonding 
As to the limitation in claim 1 of “moving the wire positioning system in a first direction relative to the substrate”, Saiki teaches moving the substrate in a first direction relative to the wire positioning system without teaching away from moving the wire positioning system.  It is known in the same art the required relative movement is made by the (wire embedding system (10) including the) wire positioning system (38) is fixed on a three-axis gantry system, robotic six-axis motion system, etc. as evidenced by Espalin (Paragraphs 0009, 0011, and 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention movement of the wire embedding system (e.g. lifting the wire positioning system away from the substrate, moving relative to each other in a first direction the wire positioning system and the substrate, etc.) taught by Saiki is made by the (wire embedding system including the) wire positioning system is fixed on a three-axis gantry system, robotic six-axis motion system, etc. not only as a simple substitution of one known relative movement (i.e. of the substrate) for another (i.e. of the wire positioning system) to yield predictable results as evidenced by Espalin but to further predictably provide the movement of the wire embedding system in more than 
 	Regarding claim 2, lifting (the) wire positioning system away from the substrate as taught by Saiki as modified by Burr and Espalin (as shown in Figure 3(B) following embedding the first portion of wire or alternatively during the (prior) embedding the first portion of wire) comprises lifting a wire guide arm (5 and 7) of the wire positioning system away from the substrate, and the method further comprises lifting the heating element away from the substrate (as also shown in Figure 3(B)) after lifting the wire guide arm (and tweezers 16) away from the substrate (obliquely upward along B and A) to automatically place the wire in a wire holding groove (17) during the (prior) embedding the first portion of the wire.  
	Regarding claim 3, embedding the second portion of the wire into the substrate at the second location as taught by Saiki as modified by Burr and Espalin comprises: moving a wire guide arm (5 and 7) of the wire positioning system (and the wire embedding system) towards the substrate (Figure 3(C)) and further moving a wire guide arm (5 and 7) (and tweezers 16) of the wire positioning system towards the substrate (obliquely downward along B and A) to position the wire (and hold the wire between the arm and tweezers); moving the wire guide arm (and tweezers) away from the substrate (obliquely upward along B and A) and moving the heating element towards the substrate to automatically place the wire in the wire holding groove (17) and further moving the heating element towards the substrate; providing heat to the wire and substrate using the heating element; and applying pressure to the wire at the second location using the (groove 17 of the) wire positioning system.  
Regarding claim 4, providing heat to the wire and substrate as taught by Saiki as modified by Burr and Espalin using the heating element comprises providing heat using one of ultrasonic heating, joule heating, conduction heating, etc. (Column 11, lines 45-55 and Column 15, lines 8-10 of Burr).  

Regarding claim 7, lifting the heating element and the wire positioning system away from substrate as taught by Saiki as modified by Burr and Espalin is in a second direction (vertical direction), wherein the first direction (horizontal direction) is perpendicular to the second direction.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki in view of Burr.
Saiki discloses a method comprising: thermocompression bonding a wire (6) on a substrate (18) having an adhesive surface at predetermined locations in a series of sequential bonding instances using heat (i.e. thermo) and pressure (i.e. compression) from bonding element (4) and groove (17) (Figures 3(A) and 3(C)); and removing the bonding element and groove from the wire in between the series of sequential bonding instances (Figure 3(B)) (Figure 3 and see also the abstract and machine translation).
As to the limitation in claim 8 of “embedding a wire in a substrate at predetermined locations in a series of sequential embedding instances”, and removing the “heat” and pressure from the wire in between the series of sequential bonding instances, Saiki teaches conventional thermocompression bonding of the wire on the adhesive surface of the substrate using heat and pressure without expressly teaching “embedding” the wire in the substrate or that the bonding element (and groove) is heated where it is well understood in the same art thermocompression bonding of the wire (14/20) on the adhesive surface (12) of the substrate (12 and 11) using heat and pressure is to embed the wire in the substrate at predetermined locations in a series of sequential embedding instances to advantageously use both physical and adhesive bonding to attach the wire to the substrate wherein the heat for the thermocompression bonding is by heating the bonding element (24) (and groove 22) to maintain the element at the required temperature as taught by Burr (Figures 8 and 9 and Column 6, lines 51-65 and Column 11, lines 45-55 and Column 12, lines 35-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention conventional thermocompression .
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki and Burr as applied to claim 8 above, and further in view of Espalin.
Saiki and Burr are each described above in full detail.  Saiki as modified by Burr teaches embedding the wire in the substrate comprises guiding the wire between a heating element (4) and the substrate using a wire guide arm (5 and 7) laterally displaced from the heating element, wherein the heating element and the wire guide arm are components of a wire embedding system (Figure 1).  Saiki as modified by Burr further teaches wherein guiding the wire between the heating element and the substrate using the wire guide arm comprises sending the wire through an alignment feature (tip of the wire supply pipe 5) of the wire guide arm (Figure 1).  
As to the limitations in claims 9 and 10 of the wire “extending from a wire spool”, Saiki is silent as to how the wire is provided in the wire embedding system wherein conventional method to provide the wire in the wire embedding system is extending from a wire spool as evidenced by Espalin (Paragraphs 0036 and 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the wire is provided in the wire embedding system taught by Saiki as modified by Burr extending from a wire spool as is conventional and predictable providing of the wire in the system as evidenced by Espalin.

Regarding claim 12, Saiki as modified by Burr and Espalin further teach wherein removing the heat and pressure from the wire comprises: lifting the wire guide arm of the wire embedding/positioning system away from the substrate (as shown in Figure 3(B) following embedding a wire or alternatively during the embedding the wire); and lifting the heating element away from the substrate (as also shown in Figure 3(B)) after lifting the wire guide arm away from the substrate during the (prior) embedding the wire in the substrate to automatically place the wire in the wire holding groove.  
Regarding claim 13, Saiki as modified by Burr and Espalin further teach wherein removing the heat and pressure from the wire in between the series of sequential embedding instances (such as at the end of a first conductor length and prior to a second conductor length) further comprises: lifting the .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Espalin.  
Burr (Figures 1B, 8, 9, and 13 and Column 4, lines 44-65 and Column 6, lines 54-63 and Column 15, lines 49-52 and 61-67) discloses a method comprising: embedding a first portion of wire (14/20) into a substrate (12) at a first location using a wire embedding system comprising a heating element (24) and a wire positioning system (considered wire source (not depicted), wire guide arm 21, and groove 22 and considered an equivalent of the corresponding structure to perform the function of positioning a wire described in the specification in paragraph 0048 as wire positioning system 122 comprises wire spool 140 storing wire 104; tension control box 142 configured to provide a set amount of tension to wire 104; wire guide arm 144 configured to guide wire 104; edge press bar 146 configured to apply pressure to wire 104; and movement system 148 configured to move wire guide arm 144 and edge press bar 146 independently of each other); lifting the (groove of the) wire positioning system away from the 
As to the limitation in claim 1 of “moving the wire positioning system in a first direction relative to the substrate”, Burr teaches moving the substrate in a first direction relative to the wire positioning system without teaching away from moving the wire positioning system.  Espalin is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention movement of the wire embedding system (e.g. moving relative to each other in a first direction the wire positioning system and the substrate, etc.) taught by Burr is made by the (wire embedding system including the) wire positioning system is fixed on a three-axis gantry system, robotic six-axis motion system, etc. as a simple substitution of one known relative movement (i.e. of the substrate) for another (i.e. of the wire positioning system) to yield predictable results as evidenced by Espalin.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burr and Espalin as applied to claim 1 above, and further in view of Saiki.
Burr and Espalin are each described above in full detail.
As to the limitation in claim 2 of “lifting a wire guide arm of the wire positioning system away from the substrate” and in claim 3 of “moving a wire guide arm of the wire positioning system towards the substrate”, Burr teaches lifting (a wire holding groove 22 of) the wire positioning system away from the substrate without expressly teaching moving by lowering and lifting a wire guide arm (21) of the wire positioning system towards and away from the substrate, it being noted Burr does not teach away from moving the wire guide arm.  It is known in the same art to automatically position the wire (6) in the wire holding groove (17) by moving the wire guide arm (5) (and tweezers 16) towards the substrate (18) (from previously lifted positions in a preceding step and obliquely downward along A and B) to position 
Regarding claim 2, Burr as modified by Espalin and Saiki thus teach lifting (the) wire positioning system away from the substrate comprises lifting the wire guide arm of the wire positioning system away from the substrate, and the method further comprising: lifting the heating element away from the substrate (following embedding the first portion of wire) after lifting the wire guide arm away from the substrate to automatically place the wire in the wire holding groove.  
Regarding claim 3, Burr as modified by Espalin and Saiki thus teach embedding the second portion of the wire into the substrate at the second location comprises: moving the wire guide arm (and tweezers) of the wire positioning system towards the substrate (from previously lifted positions in a preceding embedding step and obliquely downward along A and B) to position the wire (and hold the wire between the arm and tweezers); moving the wire guide arm (and tweezers) away from the substrate (obliquely upward along B and A) and moving the heating element towards the substrate to automatically place the wire in the wire holding groove; further moving the heating element towards 
	Regarding claim 4, providing heat to the wire and substrate as taught by Burr using the heating element comprises providing heat using one of ultrasonic heating, joule heating, conduction heating, etc. (Column 11, lines 45-55 and Column 15, lines 8-10 of Burr).  
Regarding claims 5 and 6, Burr as modified by Espalin and Saiki teach wherein embedding the second potion of the wire into the substrate at the second location (such as at the end of a first conductor length) further comprises: “5. Raise pressure foot and cut wire.” considered moving (lowering and lifting) a cutter (26 and considered an edge press bar) of the wire embedding system towards the substrate after providing heat to the wire and substrate using the heating element and lifting the heating element away from the substrate (Figure 9 and Column 11, lines 1 and 57-63) wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cutting as taught by Burr as modified by Espalin and Saiki is performed after lifting the heating element away from the substrate as is nothing more than choosing one of the identified, predictable orders from “5. Raise pressure foot and cut wire.” with a reasonable expectation of success.  Thus, lifting the wire positioning system away from the substrate as taught by Burr as modified by Espalin and Saiki comprises lifting the wire guide arm away from the substrate (to automatically place the wire in the wire holding groove) and lifting the edge press bar away from the substrate the method further comprising: lifting the heating element away from the substrate, wherein lifting the edge press bar away from the substrate is performed after lifting the heating element away from the substrate.  
Regarding claim 7, lifting the heating element and the wire positioning system away from substrate as taught by Burr as modified by Espalin and Saiki is in a second direction (vertical direction), wherein the first direction (horizontal direction) is perpendicular to the second direction.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Espalin.
Burr is described above in full detail.  Burr teaches embedding the wire in the substrate comprises guiding the wire between a heating element (24) and the substrate using a wire guide arm (21) laterally displaced from the heating element, wherein the heating element and the wire guide arm are components of a wire embedding system (Figure 8 and Column 11, lines 45-55).  Burr further teaches wherein guiding the wire between the heating element and the substrate using the wire guide arm comprises sending the wire through an alignment feature (an opening) of the wire guide arm (Figure 8).  
As to the limitation of the wire “extending from a wire spool”, Burr is silent as to how the wire is provided in the wire embedding system wherein conventional method to provide the wire in the wire embedding system is extending from a wire spool as evidenced by Espalin (Paragraphs 0036 and 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the wire is provided in the wire embedding system taught by Burr extending from a wire spool as is conventional and predictable providing of the wire in the system as evidenced by Espalin.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burr and Espalin as applied to claims 9 and 10 above, and further in view of Saiki.
Burr is described above in full detail.  Burr further teaches wherein embedding the wire in the substrate comprises: moving the heating element towards the substrate (i.e. tacking head vertical movement control unit 153 lowers the heating element); providing heat to the wire and substrate using the heating element (heating coil 25 maintains the heating element at the heated temperature); and applying pressure to the wire at one of the predetermined locations using a contact surface of the heating element after providing heat to the wire and the substrate (i.e. because radiant heat from the 
As to the limitation in claim 11 of “moving the wire guide arm towards the substrate to move the wire closer to the substrate;”, Burr does not expressly teach moving the wire guide arm towards the substrate to move the wire closer to the substrate, it being noted Burr does not teach away from moving the wire guide arm.  Burr further teaches a wire holding groove (22).  Saiki is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the embedding the wire in the substrate as taught by Burr as modified by Espalin comprises moving the wire guide arm (and tweezers) towards the substrate (from previously lifted positions in a previous automatic placing and embedding instance and diagonally downward along A and B) and holding the wire prior to moving the heating element towards the substrate and lifting (diagonally upward along A and B) the wire guide arm (and tweezers) away from the substrate to automatically place the wire in the wire holding groove as taught by Saiki.
Regarding claim 12, Burr as modified by Espalin and Saiki teach wherein removing the heat and pressure from the wire comprises: lifting the wire guide arm of the wire embedding/positioning system away from the substrate to automatically place the wire in the wire holding groove; and lifting the heating element away from the substrate after lifting the wire guide arm away from the substrate to automatically place the wire in the wire holding groove.  
Regarding claim 13, Burr teaches wherein removing the heat and pressure from the wire in between the series of sequential embedding instances (such as at the end of a first conductor length and prior to a second conductor length) further comprises: “5. Raise pressure foot and cut wire.” considered (lowering and) lifting a cutter (26 and considered an edge press bar) of the wire embedding/positioning system away from the substrate and lifting the heating element away from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746